                 Case 2:20-cv-00545-SPL Document 31 Filed 09/08/20 Page 1 of 8




 1 Larry J. Wulkan (021404)
   Jennifer L. Allen (027941)
 2 Adrianna M. Chavez (035011)
   STINSON LLP
 3   Firm Identification Number 00462400
   1850 North Central Avenue, Suite 2100
 4 Phoenix, Arizona 85004-4584
   Tel: (602) 279-1600
 5 Fax: (602) 240-6925
   Email: larry.wulkan@stinson.com
 6        jennifer.allen@stinson.com
          adrianna.chavez@stinson.com
 7 Attorneys for Plaintiff Lisa Yearick
 8 J. Scott Halverson
   LAW OFFICES OF J. SCOTT HALVERSON PC
 9 1761 East McNair Drive, Suite 103
   Tempe, Arizona 85283-5056
10 Tel: (480) 777-7776
   Fax: (602) 375-7444
11 Email: scott@halversonfirm.com
   Attorney for Plaintiff Leigha Huber
12
                          IN THE UNITED STATES DISTRICT COURT
13
                               FOR THE DISTRICT OF ARIZONA
14
   Lisa Yearick, individually, as Personal   No. 2:20-cv-00545-SPL
15 Representative of the Estate of Edward
   Rudhman, and on behalf of Leigha Huber,
16 statutory beneficiary; Leigha Huber,
   individually,                             THIRD AMENDED COMPLAINT AND
17                                           DEMAND FOR JURY TRIAL
                       Plaintiffs,
18
   v.
19 Maricopa County Sheriff Paul Penzone, in
   his Official Capacity; Sergeant Robert
20 Leatham and Kristy Leatham, husband and
   wife; Sergeant Ryan Kelleher, an
21 unmarried individual; and Deputy Philip
   Asiedu and Morcelia Asiedu, husband and
22 wife,
23                             Defendants.
24
25
26            For their Complaint against Defendants, Plaintiffs allege as follows:
27
28

     CORE/3516995.0002/161590077.1
                   Case 2:20-cv-00545-SPL Document 31 Filed 09/08/20 Page 2 of 8




 1                                    JURISDICTION AND PARTIES
 2            1.       Plaintiffs bring this action, pursuant to 42 U.S.C. § 1983, for violations of the
 3 Fourth Amendment of the United States Constitution, and pendent state common and statutory
 4 laws including A.R.S. § 12-611, et seq.
 5            2.       Jurisdiction and venue are proper in this Court pursuant to A.R.S. §§ 12-123 and
 6 12-401, as the majority of parties are residents of Maricopa County, Arizona, and the events
 7 underlying this lawsuit occurred in Maricopa County.
 8            3.       Plaintiff Lisa Yearick (“Lisa”) is the widow of decedent Edward Rudhman
 9 (“Edward”). For all material times, she resided in Maricopa County. Lisa is Personal
10 Representative of the Estate of Edward Rudhman and brings claims on behalf of both the estate
11 and all statutory beneficiaries under A.R.S. § 12-611.
12            4.       Plaintiff Leigha Huber is Edward’s mother. For all material times, she resided in
13 Hawaii.
14            5.       Defendants Leatham, Kelleher, and Asiedu (collectively, the “Deputies”) were,
15 at all times relevant to this complaint, employed as sheriff’s deputies with the Maricopa
16 County Sheriff’s Department.
17            6.       Plaintiffs survive Edward, who was shot to death by the Deputies on
18 December 16, 2018.
19            7.       Defendant Paul Penzone is Maricopa County’s sheriff and may be held
20 vicariously liable, or otherwise responsible, for the wrongful conduct of his agents, officers,
21 and employees.
22            8.       The Deputies were agents and employees of Maricopa County, through the
23 Maricopa County Sheriff’s Office, who, at the time of the events complained of herein, were
24 acting within the course and scope of their employment and under color of law.
25            9.       The Deputies’ acts and omissions were done for the benefit and furtherance of
26 their marital communities.
27
28
                                                        2
     CORE/3516995.0002/161590077.1
                 Case 2:20-cv-00545-SPL Document 31 Filed 09/08/20 Page 3 of 8




 1                                               THE FACTS
 2            10.      At approximately 10:22 a.m. on Sunday December 16, 2018, the Deputies, along
 3 with two other sheriff’s deputies, responded to the home of Lisa and Edward in Mesa, Arizona.
 4            11.      Lisa had called 9-1-1 and reported to the call-taker that Edward was suicidal and
 5 had a gun.
 6            12.      Lisa told the 9-1-1 call-taker that Edward was “distraught” and that she was
 7 “scared for his life” and “really, really worried about him” because he was “threatening to kill
 8 himself.”
 9            13.      Lisa also told the 9-1-1 call-taker that she desired: “nothing bad to happen to
10 [Edward], I just want him to get help.”
11            14.      Edward had struggled with depression for many years and had recently lost his
12 job.
13            15.      Lisa had closed herself in her bedroom.
14            16.      Edward told Lisa, “I’m not gonna hurt you are you kidding me right now?”
15            17.      While all this was happening, the Deputies arrived and positioned themselves
16 toward the end of the driveway of Edward and Lisa’s home, closest to the street, setting up two
17 police cruisers for cover.
18            18.      Sergeant Leatham stood just behind the open driver’s side door of his cruiser,
19 with his gun pointing toward Edward and Lisa’s home.
20            19.      Non-Party Deputy Robert Normile stood on the right side of Sergeant Leatham’s
21 cruiser, behind the open passenger side door. He held a rifle, that fired beanbag rounds,
22 pointing toward Edward and Lisa’s home.
23            20.      Deputy Asiedu positioned himself to Deputy Normile’s right side, across the
24 boundary wall in a neighbor’s yard, with his gun pointed toward Edward and Lisa’s home.
25            21.      Sergeant Kelleher lay down on the ground near some shrubs to the left of the
26 cruiser, with his gun pointing toward Edward and Lisa’s home.
27
28
                                                        3
     CORE/3516995.0002/161590077.1
                 Case 2:20-cv-00545-SPL Document 31 Filed 09/08/20 Page 4 of 8




 1            22.      Sergeant Leatham began making announcements over a public address system
 2 for Edward to come out of the house without the gun.
 3            23.      Edward appeared through the front door and Deputy Normile shouted, “Front
 4 door, front door, front door.”
 5            24.      Edward began walking toward the Deputies with his arms by his sides and his
 6 gun dangling from his right hand.
 7            25.      Edward is left-handed.
 8            26.      Deputy Normile described Edward’s walk as not “fast paced.”
 9            27.      Sergeant Leatham told Edward to drop the gun several times, then said “Stop
10 where you are.”
11            28.      Edward responded “No.”
12            29.      At that moment, Edward was still several car lengths away, and Deputy Normile
13 “was ready to call out ‘less-lethal, less-lethal, and fire.’”
14            30.      The purpose of this is to alert other deputies that the sound they will hear is a
15 less-lethal weapon so that other deputies will not automatically begin firing their lethal
16 weapons upon hearing the sound of gunfire.
17            31.      But while Deputy Normile was “in his thought process and in preparation to act,”
18 the Deputies began firing their guns, striking Edward multiple times in the torso and once in
19 the head.
20            32.      Edward was still breathing after being shot, but was pronounced dead later at the
21 hospital.
22            33.      At no time did Edward make a furtive movement, harrowing gesture, or serious
23 verbal threat to the Deputies, nor did he brandish his gun or point it at the Deputies.
24            34.      The Deputies gave no warning that they would shoot Edward if he didn’t stop
25 and drop the gun, even though it was feasible for them to do so.
26
27
28
                                                        4
     CORE/3516995.0002/161590077.1
                 Case 2:20-cv-00545-SPL Document 31 Filed 09/08/20 Page 5 of 8




                                                  COUNT ONE
 1
             (The Deputies Violated Edward’s Rights Under the Fourth Amendment to be
 2                          Free From the Unreasonable Use of Force and
                               are Liable Pursuant to 42 U.S.C. § 1983)
 3
               35.     Plaintiffs incorporate the allegations in the paragraphs above as if set forth fully
 4
     herein.
 5
               36.     As a direct and proximate result of these Defendants’ wrongful conduct by using
 6
     excessive and unreasonable force against Edward, Edward’s rights under the Fourth
 7
     Amendment were violated and the Estate of Edward Rudhman has suffered damages.
 8
               37.     The wrongful conduct of these Defendants was in reckless disregard of Edward’s
 9
     constitutional rights and punitive damages in an amount to be determined by a jury should be
10
     awarded to deter and prevent others from acting in a similar manner in the future.
11
                                                 COUNT TWO
12
         (The Deputies, and Sheriff Penzone, Are Liable for the Wrongful Death of Edward
13                                  Pursuant to A.R.S. § 12-611)
14
15             38.     Plaintiffs incorporate the allegations in the paragraphs above as if set forth fully

16 herein.
17             39.     The Deputies had a duty to use only necessary and reasonable force.

18             40.     The Deputies breached their duties, despite knowing or having reason to know

19 that Edward was or would be inappropriately subjected to an unreasonable risk of serious
20 harm, injury, and death as a result of their actions and/or inactions, as identified by the
21 allegations set forth in the paragraphs above.
22        41.    The Deputies’ breaches of their duties caused and/or contributed to cause

23 Edward’s wrongful death.
24      42.    The Deputies were, at all times material hereto, acting within the course and

25 scope of their employment and their employer is vicariously liable for their actions.
26       43.     As a result of the Deputies’ actions and inactions, Edward’s survivors have been

27 deprived of the continued companionship and society of their son and husband, and have
28 suffered and will continue to suffer in the future a loss of love, affection, companionship, care,
                                                         5
     CORE/3516995.0002/161590077.1
                   Case 2:20-cv-00545-SPL Document 31 Filed 09/08/20 Page 6 of 8




 1 protection, guidance, as well as pain, grief, sorrow, anguish, stress, shock, and mental
 2 suffering, and have suffered damages in an amount to be proven at trial.
 3                                       COUNT THREE
 4     (The Deputies Violated Lisa Yearick and Leigha Huber’s Rights Under the Fourteenth
        Amendment and 42 U.S.C. § 1983 to be Free From Interference With Their Right to
 5                        Family Society and Companionship of Edward)

 6            44.      Plaintiffs incorporate the allegations in the paragraphs above as if set forth fully
 7 herein.
 8            45.      The reckless, intentional and/or deliberate acts and omissions of the Deputies
 9 were the direct and legal cause of the deprivation of Edward’s wife and mother’s
10 constitutionally protected rights under the Fourteenth Amendment to the care, companionship,
11 and familial society of Edward, their husband and son.
12            46.      As a direct and proximate result of the Deputies wrongful conduct, Lisa and
13 Leigha have suffered damages.
14                                                JURY TRIAL
15            47.      Plaintiffs hereby request and demand a trial by jury.
16                                          PRAYER FOR RELIEF
17            WHEREFORE, Plaintiffs pray for damages for judgment against Defendants as follows:
18            a)       General damages in an amount to be proven at trial, as to the causes of action,
19                     claims, and theories of relief alleged herein;
20            b)       Punitive damages against the Deputies in an amount deemed just and reasonable
21                     as to the causes of action, claims, and theories of relief alleged herein;
22            c)       Costs and attorneys’ fees against all Defendants, pursuant to 42 U.S.C. §1988;
23            d)       Such other and further relief which may seem just and reasonable under the
24                     circumstances.
25
26
27
28
                                                          6
     CORE/3516995.0002/161590077.1
                 Case 2:20-cv-00545-SPL Document 31 Filed 09/08/20 Page 7 of 8




 1            RESPECTFULLY SUBMITTED this 8th day of September, 2020.
 2
                                                 STINSON LLP
 3
 4                                         By:   /s/ Larry J. Wulkan
                                                 Larry J. Wulkan
 5                                               Jennifer L. Allen
                                                 Adrianna M. Chavez
 6                                               1850 North Central Avenue, Suite 2100
                                                 Phoenix, Arizona 85004-4584
 7                                               Attorneys for Plaintiff Lisa Yearick
 8
 9
                                                 LAW OFFICES OF J. SCOTT
10                                               HALVERSON PC
11
                                           By:   /s/ J. Scott Halverson
12                                               J. Scott Halverson
                                                 1761 E. McNair Drive, Suite 103
13                                               Tempe, Arizona 85283-5056
                                                 Attorney for Plaintiff Leigha Huber
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 7
     CORE/3516995.0002/161590077.1
                 Case 2:20-cv-00545-SPL Document 31 Filed 09/08/20 Page 8 of 8




 1
                                       CERTIFICATE OF SERVICE
 2            I hereby certify that on September 8, 2020, I electronically filed the foregoing with the
 3 Clerk of the Court for the U.S. District Court for the District of Arizona by using the CM/ECF
 4 System. Participants in the case who are registered CM/ECF users will be served by the
 5 CM/ECF system:
 6
                       Charles Trullinger
 7                     Sherle Flaggman
                       Deputy County Attorneys
 8                     Civil Services Division
                       225 W. Madison Street
 9                     Phoenix, AZ 85003
                       ca-civilmailbox@mcao.maricopa.gov
10
                       Attorneys for Defendants
11
12                                                By: /s/ Cynthia Fischer
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      8
     CORE/3516995.0002/161590077.1
